FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 15, 2021

                                     No. 04-20-00224-CV

               ALLSTATE COUNTY MUTUAL INSURANCE COMPANY,
                                Appellant

                                               v.

                      Laura WALKER, Brian Briseno and Troy Pace, Jr.,
                                      Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI06959
                       Honorable Cathleen M. Stryker, Judge Presiding


                                        ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

         On October 26, 2020, we granted appellant Allstate County Mutual Insurance Company’s
opposed motion to stay this appeal pending final disposition of Allstate Insurance Company v.
Daniel Wes Irwin, cause no. 19-0885 in the Supreme Court of Texas. On September 3, 2021, the
Supreme Court of Texas issued its mandate in that cause. It is therefore ORDERED that this
appeal is REINSTATED on the docket of this court. It is further ORDERED that appellant’s
brief is due no later than thirty days from the date of this order.

         On June 14, 2021, appellee Laura Walker filed a “Motion to Lift the Court’s Stay of the
Appeal, and Motion to Render Judgment & Affirm the Trial Court’s Judgment.” Appellee’s
motion is DENIED AS MOOT as to appellee’s request to lift the stay, and the motion is
DENIED WITHOUT PREJUDICE to appellee including arguments related to our judgment or
the trial court’s judgment in her brief.



                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court